Citation Nr: 0820225	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for fibrous dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for fibrous dysplasia, and assigned a 20 percent 
evaluation for it.  The veteran disagreed with the assigned 
rating.


FINDINGS OF FACT

1.  The veteran's fibrous dysplasia is manifested primarily 
by pain and inflammation.

2.  Incapacitating episodes requiring treatment by a 
physician and bed rest prescribed by a physician for a total 
duration in excess of four weeks over the course of a year 
have not been shown.


CONCLUSION OF LAW

An initial evaluation in excess of 20 percent for fibrous 
dysplasia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra. 

In a December 2003 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  

In addition, March and July 2006 letters informed the veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of impairment, and the effect that 
the condition has on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a higher 
rating.  These letters also advised the appellant of the 
evidence needed to establish an effective date.  The Board 
further points out that the statement of the case issued in 
June 2006 included the diagnostic criteria for rating for his 
service-connected fibrous dysplasia.  The case was last 
readjudicated in December 2007.

In any event, the appeal stems from the initial award of 
service connection.  As noted above, the December 2003 letter 
provided VCAA compliant notice on his claim for service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, VA examination reports, statements from a friend and 
relatives, and the veteran's hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities during his hearing and to 
VA medical providers, as well as submitting lay statements 
discussing his symptoms.  Thus, the veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for fibrous dysplasia, 
the Board must evaluate the relevant evidence since the 
effective date of the awards; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20

In this case, the RO has evaluated the veteran's fibrous 
dysplasia as analogous to intervertebral disc syndrome.  The 
Rating Schedule provides that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.

A 10 percent evaluation is warranted for the removal of one 
rib or the resection of two or more ribs without 
regeneration.  A 20 percent evaluation is warranted where two 
ribs have been removed.  A 30 percent evaluation is warranted 
where three or four ribs have been removed.  A 40 percent 
evaluation is warranted where five or six ribs have been 
removed.  A 50 percent evaluation is warranted for the 
removal of six or more ribs.  Diagnostic Code 5297.

The evidence supporting the veteran's claim includes 
statements and testimony from the veteran, statements from a 
friend and relatives, and some of the medical evidence.  It 
is apparent that the veteran's main problem involves pain.  
When examined by the VA in December 2003, there was 
inflammation of the left lower ribs.  The veteran was seen in 
a VA outpatient treatment clinic in December 2004 and said he 
had constant pain.  It was located mostly in the left chest, 
but radiated to the left shoulder blade and into the back.  
An examination demonstrated some swelling in the left lower 
rib area.  There was tenderness to touch.  

The veteran was seen in the endocrinology clinic in March 
2005.  He reported pain in the left ribcage area.  He related 
that his pain was usually 3/10, and localized to that area, 
but the pain often generalized and then it was 10/10.  He 
used various medications for the pain.  He also indicated he 
had cold intolerance.  An examination revealed a deformity on 
the left rib cage at T7-10.  There was marked asymmetry, and 
crackles were heard over the rib cage at the area of the 
deformity.  

When examined by the VA in August 2006, the veteran asserted 
that his pain had become progressively worse since its onset.  
He stated that he used a cane for walking.  He also claimed 
that he had weekly flare-ups.  An examination demonstrated 
inflammation at the left ribs, 7-10, heat, tenderness and 
swelling.  Pain was also reported.  

The evidence against the veteran's claim includes the medical 
findings of record.  While inflammation of the left lower 
ribs was present on the VA examination in December 2003, the 
Board points out that it was very mild.  The March 2005 VA 
examination revealed a slight increase of the back ribs on 
visual inspection, but there was no spinal deformity.  He 
related that his pain increased on certain activities, but 
the veteran acknowledged that he worked 12 to 15 hour days.  

The Board acknowledges that the veteran has consistently 
reported pain in the ribs.  It is significant to observe that 
the August 2006 VA examination revealed that the veteran had 
no functional limitation on standing or walking.  The veteran 
stated when he was seen in a VA outpatient treatment clinic 
in April 2007 that he only needed Tylenol for pain two to 
three times a week, (less than the reported three to four 
times a week he claimed on the December 2003 VA examination) 
and that he had not needed Percocet for his more severe pain 
for eight months.  The Board points out that the December 
2003 VA examination showed that he was taking Tylenol three 
to four times a week.  He asserted in May 2007 that his pain 
was very well controlled.  He noted that he walked twice a 
day and was doing pool therapy once a week.  At his hearing, 
he indicated that he takes Tylenol daily, and uses Percocet 
once every two weeks for exacerbating pain.

However, there is no objective evidence that the veteran has 
experienced any incapacitating episodes as defined by the 
Rating Schedule due to his fibrous dysplasia.  While the 
veteran testified that he has been told to rest in bed, he 
then indicated that he still had to get up and go to work.  
He has remained employed on a full-time basis, and the 
evidence indicates he works more than 40 hours per week.  

The Board has considered other potentially relevant 
diagnostic codes, but finds that his symptomatology does not 
support a higher evaluation under any other code, and that 
diagnostic code utilized by the RO is the most closely 
analogous to the veteran's disability at this time.

In summary, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his service-connected 
disability.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for fibrous 
dysplasia.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected fibrous dysplasia 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  The veteran reports that he was demoted 
at work after yelling at an employee, which he claims 
resulted from the use of Percocet at work.  However, the 
Board notes that the veteran remains employed full time, 
working more than 40 hours a week, and there is no indication 
of marked interference with employment.  In addition, there 
is no evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 20 percent for fibrous 
dysplasia is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


